                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                    )
THE AMERICAN HOSPITAL ASSOCIATION,                  )
ASSOCIATION OF AMERICAN MEDICAL                     )
COLLEGES, MERCY HEALTH MUSKEGON,                    )
CLALLAM COUNTY PUBLIC HOSPITAL                      )
NO. 2, d/b/a OLYMPIC MEDICAL CENTER,                )
and YORK HOSPITAL,                                  )
                                                    )
                      Plaintiffs,                   )
                                                    )
                      v.                            )      Civil Action No. 1:18-cv-2841
                                                    )
ALEX M. AZAR II,                                    )
in his official capacity as SECRETARY OF            )
HEALTH AND HUMAN SERVICES,                          )
                                                    )
                      Defendant.                    )
                                                    )

                      SUPPLEMENTAL NOTICE IN SUPPORT OF
                   PLAINTIFFS’ MOTION TO ENFORCE JUDGMENT

       This supplement pertains to the statement in Plaintiffs’ Reply in Support of their Motion

to Enforce Judgment that “CMS has not even changed its payment rates for CY 2019.” Reply 4.

Following our submission last Thursday afternoon, Plaintiffs have learned that some hospitals

have recently received payments for claims processed over the past few weeks at the pre-2019

OPPS Rule payment rates for challenged services. From what counsel understands, hospitals

have not been reimbursed at the appropriate payment rates for claims made for any of the prior

months in 2019. Nor, of course, has the government receded from its stated intention to continue

to implement in 2020 the same plan this Court already vacated.
                          Respectfully submitted,


                          __/s/ Catherine E. Stetson_____________
                          Catherine E. Stetson (D.C. Bar No. 453221)
                          Susan M. Cook (D.C. Bar No. 462978)
                          HOGAN LOVELLS US LLP
                          555 Thirteenth Street, N.W.
                          Washington, D.C. 20004
                          Phone: (202) 637-5491
                          Fax: (202) 637-5910
                          cate.stetson@hoganlovells.com

                          Counsel for the American Hospital Association,
                          Association of American Medical Colleges, Mercy
                          Health Muskegon, Clallam County Public Hospital
                          No. 2, d/b/a Olympic Medical Center, and York
                          Hospital

Dated: December 9, 2019




                             2
